CODE OF BUSINESS CONDUCT AND ETHICS INTRODUCTION We are committed to maintaining the highest standards of honest and ethical business conduct, including ensuring full, fair, accurate, timely and understandabledisclosures in our public documents and reports, compliance with applicable laws, prompt internal reporting of violations of these standards and accountability for adherence to these standards. This Code of Business Conduct and Ethics (the "Code") reflects the business practices and principles of behavior that support this commitment.We expect every employee, officer, and director to read, understand, and comply with the Code and its application to the performance of his or her business responsibilities.References in the Code to employees are intended to cover officers and, as applicable, directors, managers and supervisors as well as employees. Officers, managers and other supervisors are expected to develop in employees a sense of commitment to the spirit, as well as the letter, of the Code.Supervisors are also expected to ensure that all agents and contractors conform to Code standards when working for or on behalf of the Company.Nothing in the Code alters the employment at-will policy of the Company. The Code cannot possibly describe every practice or principle related to honest and ethical conduct.The Code addresses conduct that is particularly important to proper dealings with the people and entities with whom we interact, but reflects only a part of our commitment. The following additional policies of the Company supplement or amplify the Code in certain areas and should be read in conjunction with the Code: -Action by members of your immediate family, significant others or other persons who live in your household also may potentially result in ethical issues to the extent that they involve the Company's business.For example, acceptance of inappropriate gifts by a family member from one of our suppliers could create a conflict of interest and result in a Code violation attributable to you.Consequently, in complying with the Code, you should consider not only your own conduct, but also that of your immediate family members, significant others and other persons who live in your household. -The integrity and reputation of the Company depends on the honesty, fairness and integrity brought to the job by each person associated with us.It is the responsibility of each employee to apply common sense, together with his or her own highest personal ethical standards, in making business decisions where there is no stated guideline in the Code.Unyielding personal integrity is the foundation of corporate integrity.YOU SHOULD NOT HESITATE TO ASK QUESTIONS ABOUT WHETHER ANY CONDUCT MAY VIOLATE THE CODE, VOICE CONCERNS OR CLARIFY GRAY AREAS. SECTION 16 BELOW DETAILS THE COMPLIANCE RESOURCES AVAILABLE TO YOU.IN ADDITION, YOU SHOULD BE ALERT TO POSSIBLE VIOLATIONS OF THE CODE BY OTHERS AND REPORT SUSPECTED VIOLATIONS, WITHOUT FEAR OF ANY FORM OF RETALIATION, AS FURTHER DESCRIBED IN SECTION -Violations of the Code will not be tolerated.Any employee who violates the standards in the Code may be subject to disciplinary action, up to and including termination of employment and, in appropriate cases, civil legal action or referral for criminal prosecution. 1.LEGAL COMPLIANCE Obeying the law, both in letter and in spirit, is the foundation of this Code.Our success depends upon each employee's operating within legal guidelines and cooperating with local, national and international authorities.It is therefore essentialthatyou understand the legal and regulatory requirements applicable to your business unit and area of responsibility.We will send employees to periodic training sessions to ensure that all employees comply with the relevant laws, rules and regulations associated with their employment, including laws prohibiting insider trading (which are discussed in further detail in Section 4 below).While we do not expect you to memorize every detail of these laws, rules and regulations, we want you to be able to determine when to seek advice from others.If you do have a question in the area of legal compliance, it is important that you not hesitate to seek answers from your supervisor or the Corporate Responsibility Officer (see Section Disregard of the law will not be tolerated.Violation of domestic or foreign laws, rules and regulations may subject an individual as well as the Company to civil and/or criminal penalties.You should be aware that conduct and records, including emails, are subject to internal and external audits and to discovery by third parties in the event of a government investigation or civil litigation.It is in everyone's best interests to know and comply with our legal and ethical obligations. 2.MISUSE OF COMPANY COMPUTER EQUIPMENT You may not, while acting on behalf of the Company, or while using our computing or communications equipment or facilities, either: -Access the internal computer system (also known as "hacking") or other resource of another entity without express written authorization from the entity responsible for operating that resource; -Commit any unlawful or illegal act, including harassment, libel, fraud, sending of unsolicited bulk email (also known as "spam") in violation of applicable law, trafficking in contraband of any kind, or espionage. If you receive authorization to access another entity's internal computer system, or other resource, you must make a permanent record of that authorization so that it may be retrieved for future reference and you may not exceed the scope of that authorization. Unsolicited bulk email is regulated by law in a number of jurisdictions.If you intend to send unsolicited bulk email to persons outside of the Company, either while acting on our behalf or using our computing or communications equipment or facilities, you should contact your supervisor or the Corporate Responsibility Officer for approval. All data residing on or transmitted through our computing and communications facilities, including email and word processing documents, is the property of the Company and subject to inspection, retention and review by the Company in accordance with applicable law. 3.ENVIRONMENTCOMPLIANCE Federal law imposes criminal liability on any person or company that contaminates the environment with any hazardous substance that could cause injury to the community or environment.Violation of environmental laws can be a criminal offense and can involve monetary fines and imprisonment.We expect employees to comply with all applicable environmental laws. It is our policy to conduct our business in an environmentally responsible way that minimizes environmental impacts.We are committed to minimizing and, if possible, eliminating the use of any substance or material that may cause environmental damage, reducing waste generation and disposing of all waste through safe and responsible methods, minimizing environmental risks by employing safe technologies and operating procedures, and being prepared to respond appropriately to accidents and emergencies. 4.INSIDERTRADING Employees who have access to confidential (or "inside") information are not permitted to use or share that information for stock trading purposes or for any other purpose except to conduct our business.All non-public information about the Company or about companies with which we do business is considered confidential information.To use material non-public information in connection with buying or selling securities, including "tipping" others who might make an investment decision on the basis of this information, is not only unethical, it is illegal.Employees must exercise the utmost care when handling material inside information. 5.INTERNATIONALBUSINESSLAWS Our employees are expected to comply with the applicable laws in all countries to which they travel, in which they operate and where we otherwise do business, including laws prohibiting bribery, corruption or the conduct of business with specified individuals, companies or countries.The fact that in some countries certain laws are not enforced or that violation of those laws is not subject to public criticism will not be accepted as an excuse for noncompliance.In addition, we expect employees to comply with U.S. laws, rules and regulations governing the conduct of business by its citizens and corporations outside the U.S. These U.S. laws, rules and regulations, which extend to all our activities outside the U.S., include: -The Foreign Corrupt Practices Act, which prohibits directly or indirectly giving anything of value to a government official to obtain or retain business or favorable treatment, and requires the maintenance of accurate books of account, with all company transactions being properly recorded. -U.S.
